                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


VALERIE R.,                              )
                                         )
                        PLAINTIFF        )
                                         )
V.                                       )
                                         )       CIVIL NO. 1:17-CV-469-DBH
NANCY A. BERRYHILL, ACTING               )
COMMISSIONER, SOCIAL SECURITY            )
ADMINISTRATION,                          )
                                         )
                        DEFENDANT        )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On October 21, 2018, the United States Magistrate Judge filed with the
court, with copies to counsel, his Report and Recommended Decision.          The
plaintiff filed an objection to the Recommended Decision on November 3, 2018.
I have reviewed and considered the Recommended Decision, together with the
entire record; I have made a de novo determination of all matters adjudicated by
the Recommended Decision; and I concur with the recommendations of the
United States Magistrate Judge for the reasons set forth in the Recommended
Decision, and determine that no further proceeding is necessary.
      It is therefore ORDERED that the Recommended Decision of the Magistrate
Judge is hereby ADOPTED. The Commissioner’s decision is AFFIRMED.

      SO ORDERED.

      DATED THIS 26TH DAY OF NOVEMBER, 2018


                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE
